 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
 9   MARTHA RIOS,                                  )   Case No.: 1:19-cv-00523-EPG
                                                   )
10                 Plaintiff,                      )   ORDER AWARDING EQUAL ACCESS TO
                                                   )   JUSTICE ACT ATTORNEY FEES AND
11          vs.                                    )   EXPENSES PURSUANT TO 28 U.S.C. §
                                                   )   2412(d) AND COSTS PURSUANT TO 28
12   ANDREW SAUL,                                  )   U.S.C. § 1920
     Commissioner of Social Security,              )
13                                                 )
                   Defendant                       )
14                                                 )
                                                   )
15
16          Based upon the parties’ Stipulation for the Award and Payment of Equal Access to

17   Justice Act Fees, Costs, and Expenses (ECF No. 17):

18          IT IS ORDERED that fees and expenses in the amount of $1,400.00 as authorized by 28

19   U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be awarded subject to the terms of

20   the Stipulation (ECF No. 17.)

21
22   IT IS SO ORDERED.

23
        Dated:    March 4, 2020                             /s/
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
                                                   -1-
28
